Case 4:16-cv-01670 Document 376 Filed on 03/26/21 in TXSD Page 1of1

COURTROOM MINUTES
JUDGE _Hittner PRESIDING
COURTROOM CLERK E. Alexander

COURT REPORTER Heather Alcaraz

 

 

 

LAW CLERK Chuck Matula
MORNING AFTERNOON
SESSION. SESSION 4:35 - 4:50 DATE: 3/26/21
DOCKET ENTRY
(DH )_4:16-1670 (Rptr- Heather Alcaraz
(PROCEEDING: 11 th day jury trial )
DHI Group, Inc.. V. David W. Kent

 

Appearances: For Plaintiff: W. Lynch, A. Halevy and J. Golinkin
For Defendants: J. Munisteri, S. Brown and Kent Rutter
Jury Deliberations held and concluded. Verdict in favor of the Plaintiff. Final Judgment to

enter.

 

 

 

 

 

Witnesses:

 

 
